Luke, J.
The grounds of the amendment to the motion for a new trial in this case were abandoned, and the case is here on the general ground that the verdict for the plaintiff was unauthorized by the evidence. The evidence for the plaintiff was circumstantial that an engine of the railroad company set out the fire which damaged him as alleged in his petition. The evidence for the defendant was positive and uncontradicted that the engines alleged to have set out the fire were equipped with proper spark-arresters and were not emitting and did not emit sparks. Tinder the decision in the case of Seaboard Air-Line Railway v. Jarrell, 145 Ga. 688 (89 S. E. 718), the court erred in overruling the defendant’s motion for a new trial.

Judgment reversed.


Wade, O. J., and' Jenkins, J., concur.